DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2020 has been entered.
 

Response to Arguments
With respect to claim 4, Applicant’s arguments filed 10/15/2020 have been fully considered but are moot in view of Zingaretti (US 2016/0324586) which discloses the robotics system 25 may include a force sensor (not shown)…The force sensor may be located within the positioning assembly 106 and configured, for example, to sense forces Fx, Fy, Fz in three different orthogonal directions X, Y, Z. As shown in FIG. 1A, the force sensor may be coupled to a computer 120, which receives data from the force sensor (par. [0044]).
The Applicant asserts:

In terms of describing the limitations of the prior art, Anderer noted (see paragraph [0007]) that a number of patents disclose using devices which use an invasive technique for permanent hair removal, i.e., they all involve the insertion of a needle through the skin closely adjacent the hair follicle. Other approaches were also discussed. 
Anderer stated that the disclosed hair removal method solves the aforementioned problems, one of which was inserting a needle through the skin. Accordingly, Anderer teaches away from inserting a needle through the skin (i.e., at least 10 m into the skin, as claimed), and teaching away is the antithesis of obviousness. 
The Examiner respectfully disagrees. Fig. 2 of Anderer, shows that the probe filament (202) is inserted into the hair follicle which is located in the dermis, the middle layer of the 3 layers of skin. The needle (202) is inserted into the skin, in the dermis and hence the power is applied to the follicle in the skin. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of treating hair system containing needles with an electrical energy source as taught by Zingaretti, to include electrolysis needles that penetrate through the skin as taught by Anderer in order to apply current to a hair follicle to destroy hair with only a single treatment for permanent hair removal. Thus, the combination teaches or m.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 19 and 20 are rejected under 35 U.S.C. 103 as obvious over Zingaretti et al. (Publication No. US 2016/0324586 hereinafter, “Zingaretti”) in view of Anderer (Publication No. US 2015/0342666). 
Regarding claim 1, Zingaretti discloses a method of treating hair on a patient's skin, the method comprising:
imaging a target using one or more imaging devices (pars. [0005]:an automated system may also be employed for performing diagnostic evaluations,… the robotics system generally includes…an image acquisition system…, [0009]: …the processor may be configured to identify approximate physical boundaries of a follicular unit in an image acquired …for identifying approximate physical boundaries of a follicular unit captured in an acquired image, including a subcutaneous base region embedded in the body surface and a distal tip region extending away from the body surface, wherein the images include subcutaneous images…)
(Fig. 1 and Fig. 5 (42), (44) and pars. [0007], [0008]: … the automated system may be a robotic system, wherein the moveable arm is a robotic arm, and wherein the processor and controller may be configured for positioning the tool by visual servoing of the robotic arm... [0011]: … a method for aligning a tool positioned on a moveable arm of an automated system with a location or an object of interest on a skin is provided…automatically moving the moveable arm to align the tool with the location or the object of interest on the skin based, … where the object of interest is hair, automatically moving the movable arm to align the tool with the hair comprises aligning a longitudinal axis of the tool with either an elongated axis of the hair above the skin or with an anticipated axis of the hair below the skin…[0041]:  …the robotic arm 27 to rapidly and precisely position the respective tool (e.g., needle…)…at desired locations at the skin surface of a patient.; and
providing electrical treatment to the target using the one or more needles (pars. [0005]: …an image-guided robotics system, is employed for performing precisely controlled …therapeutic medical procedures, such as (by way of non-limiting examples) hair removal…repetitive needle injections…, [0014]: The energy delivery device may be chosen to transmit energy in any desired form. By way of non-limiting example, the energy can be: electromagnetic energy including without limitation radiofrequency, visible light, microwave, x-ray, infra-red, etc. using a laser or other energy source; ultrasound; electrical; or magnetic), 
wherein the target is a hair follicle, a hair component, or a skin component (par. [0009]:…user to input …regarding one or more of a location, position, orientation, and depth of a hair follicle or follicular unit to be removed).
Zingaretti does not disclose wherein the one or more needles comprise one or more electrolysis needles, and wherein the electrolysis needles are inserted into the patient's skin to a depth of at least 10m.
However Anderer in the same field of endeavor: removing hair by thermolyis, discloses the one or more needles comprise one or more electrolysis needles (pars. [0035]-[0038]: An electrolysis unit provides the micro-pulsing alternating current … or direct current to a hair follicle. The electrolysis unit provides the micro-pulsing AC current to a tip of a probe which is applied to a hair follicle to destroy hair…) , and wherein the electrolysis needles are inserted into the patient's skin to a depth of at least 10m (Fig. 2 and par. [0038]: the filament 202 …provides an AC micro-pulse that travels in a downward direction 206 from the tip of the hair follicle to the deepest, anagen level. In this mode, a vellus hair 208 having a length of 1.5 to 2.0 mm is treated; the needle tip in Fig. 2 is shown to penetrate through the skin to the deepest anagen level of the hair follicle which is greater than 10m). This is to provide the benefit applying current to a hair follicle to destroy hair with only a single treatment for permanent hair removal (par. [0036]). 

Regarding claim 2, the Zingaretti and Anderer combination discloses the method of claim 1, wherein the method further comprises removing a hair associated with the target (Zingaretti, par. [0005]: …an image-guided robotics system, is employed for performing precisely controlled diagnostic and therapeutic medical procedures, such as (by way of non-limiting examples) hair removal…).
Regarding claim 3, the Zingaretti and Anderer combination discloses the method of claim 1, wherein the one or more imaging devices comprise one or more cameras or systems of cameras (Zingaretti, par. [0005]:an automated system may also be employed for performing diagnostic evaluations,… the robotics system generally includes…an image acquisition system, including one or more high speed cameras…, [0009]: …identify approximate physical boundaries of a follicular unit in an image acquired by the one or more cameras…).
Regarding claim 4, the Zingaretti and Anderer combination discloses all of the method of claim 1 except, wherein the one or more imaging devices comprise one or more pressure sensors (Zingaretti, par. [0044]: The robotics system 25 may include a force sensor (not shown)…The force sensor may be located within the positioning assembly 106 and configured, for example, to sense forces Fx, Fy, Fz in three different orthogonal directions X, Y, Z. As shown in FIG. 1A, the force sensor may be coupled to a computer 120, which receives data from the force sensor). 
Regarding claim 5, the Zingaretti and Anderer combination discloses the method of claim 1, wherein the method further comprises processing data received from the one or more imaging devices using a controller comprising hardware and software (Zingaretti, pars. [0007], [0008]: …an automated system for harvesting …follicular units is provided, the system including …a processor configured to receive and process images acquired by the one or more cameras, and a controller operatively associated with the processor and configured to position the moveable arm based, at least in part, on processed images acquired by the one or more cameras, wherein the moveable arm is positionable such that the tool may be positioned at a desired orientation relative to an adjacent body surface,  [0008]: …the processor and controller may be configured for positioning the tool by visual servoing of the robotic arm).
Regarding claim 6, the Zingaretti and Anderer combination discloses the method of claim 5, wherein the processing data further comprises directing one or more actuating components to position the one or more needles in the treatment position (Zingaretti, par. [0011]: Orienting the tool may comprise automatically moving a robotic arm to which the tool is operatively connected, or actuating various motors and mechanisms to change position/orientation of the tool, or any combination of the above).
Regarding claim 7, the Zingaretti and Anderer combination disclose the method of claim 6, wherein the one or more actuating components comprise one or more mechanical actuators (par. [0011]: …tool is operatively connected, or actuating various motors and mechanisms …).
Regarding claim 8, the Zingaretti and Anderer combination discloses the method of claim 6, wherein the one or more actuating components comprise a 6-axis robot (Zingaretti, Fig. 1 (27), (34) and par. [0040]: …an image-guided robotics system 25… The robotic arm 27 provides precisely controlled movement of a distal end plate (not seen in FIG. 1) in six degrees of freedom (x, y, z, ω, ρ, r), as is well-known in the art). 
Regarding claim 10, Zingaretti discloses the method of claim 1, except wherein electrical current is applied to the target using the one or more electrolysis needles.
Anderer discloses electrical current is applied to the target using the one or more electrolysis needles (Anderer, pars. [0014]: …an object of the present invention to provide a method for epilating hair including oscillating the AC current to create an AC micro-pulse…, [0038]: …the filament 202 of the probe 204 provides an AC micro-pulse that travels in a downward direction 206 from the tip of the hair follicle to the deepest, anagen level). This is for the benefit of providing convenience for the user when permanently removing hair and preventing regrowth of hair (par. [0011]).

Regarding claims 19 and 20, the Zingaretti and Anderer combination discloses the method of claims 1, wherein the skin component is a sebaceous gland or a region of the target hair follicle adjacent to the sebaceous gland;
wherein the hair component is a hair bulb or a hair bulge; (Figs. 5A and 5B and par. [0064]: …the positioning and orientation process, as described herein, may be used to align the elongate axis of the tool 40 … with an elongate axis of the portion of the hair shaft under the skin… aligning the tool…with the subcutaneous axis of the…may result in better targeting …of the hair that includes critical structures of the follicle containing follicular stem cells and melanocytes responsible for hair growth. These structures/parts of hair (e.g., hair bulb, sebaceous glands, outer root sheath) are typically all positioned along the subcutaneous portion of the hair shaft)).

Claim 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zingaretti in view of Anderer, as applied to claims 1-8, 10, 19 and 20 above and further in view of Manstein (Publication No. US 2011/0224683).
Regarding claims 15 and 16, the Zingaretti and Anderer combination discloses the method of claim 1, wherein the method further comprises providing the electrical treatment.
The combination does not disclose attaching an applicator to the skin prior to providing treatment; and
wherein the applicator is attached to the skin with an adhesive. 
However, Manstein discloses the method further comprises attaching an applicator to the skin prior to providing treatment (Fig. 4 and par. [0064]:  …a film 100 having first positioning arrangements 220 can be adhered to the skin of a patient undergoing an exemplary … treatment. In one exemplary embodiment, the film 100 can be placed on the skin surface over a targeted treatment area, such as a vascular legion, or a tattoo, etc. and claim 1); and
wherein the applicator is attached to the skin with an adhesive (par. [0064]: …a film 100 having first positioning arrangements 220 can be adhered to the skin of a patient undergoing an exemplary two-beam treatment). This is for the purpose of stabilizing the skin surface for treatment (par. [0027]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adhere a film to the skin of a targeted treatment area, as taught by Manstein, prior to image-guided automated hair removal treatment as taught by Zingaretti and Anderer, in order to stabilize the surface of skin.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zingaretti in view of Anderer and Manstein , as applied to claims 15 and 16 above, and further in view of Richardson (Publication No. US 2018/0140317).
Regarding claim 17, the Zingaretti, Anderer and Manstein combination discloses the method of claim 15, but does not disclose wherein the applicator is attached to the skin via vacuum or suction.
Richardson in the same field of endeavor: skin treatment systems and related technology, discloses the applicator is attached to the skin via vacuum or suction (Fig 12A, (116), (122) and par. [0059]: The engagement feature 532 has a subject-contact surface 535 positioned to contact the skin 116 when the head 122 holds the subject's skin under vacuum. The subject-contact surface 535 can be an arcuate surface, a curved surface, a non-planar surface, or the like. A vacuum can be drawn to draw air into the head 122, as indicated by the arrows). This is for the purpose of inhibiting, limiting, or substantially preventing movement of the skin (par. [0058]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the method for treating hair on skin including attaching an applicator as taught by Zingaretti, Anderer and Manstein, a vacuum to attach the applicator head to the subject’s skin as taught by Richardson in order to inhibit, limit, or substantially prevent movement of the skin.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zingaretti in view of Anderer, as applied to claims 1-8, 10, 19 and 20 above, and further in view of Syrowicz (Publication No. US 2003/0060810).
Regarding claim 18, Zingaretti and Anderer disclose the method of claim 2. Zingaretti and Anderer do not disclose wherein the hair is removed using robotic tweezers.
However, Syrowicz in the same field of endeavor:  an apparatus and method for treating an undesired presence on an individual including a robotic arm control unit, discloses wherein the hair is removed using robotic tweezers (Syrowicz, Fig. 1 robotic arm (28) pars. [0014], [0018]: …undesired presence 34 is hair, CPU 12…will target the root or follicle of each hair based upon growth of the hair beneath the individual's skin, [0029]:  Other technology, besides a laser, could be used to treat the undesired presence. For example, tweezers, electrotweezers…Claim 3: The method …wherein said treatment unit is at least one of …tweezers, electrotweezers, and a chemical effective to treat said undesired presence). This provides the benefit of electrocuting an undesired presence (e.g. hair) of an individual (par. [0027]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, integrate into the image-guided automated hair removal treatment as taught by Zingaretti and Anderer, a robotic tweezer treatment unit, as taught by Syrowicz, in order to electrocute and remove the undesired hair on an individual.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794.  The examiner can normally be reached on M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADREANNE A. ARNOLD/Examiner, Art Unit 3792                                                                                                                                                                                               
/ALLEN PORTER/Primary Examiner, Art Unit 3792